Case: 19-10648      Document: 00515431596         Page: 1    Date Filed: 05/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-10648
                                                                                 Fifth Circuit

                                                                               FILED
                                 Conference Calendar                       May 28, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff–Appellee,

v.

JOSE VEGA, also known as Mecanico, also known as Jose Martinez, also
known as Jose Vega-Martinez, also known as Jose Martinez-Vega,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-341-4


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Vega has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Vega
has filed a response. The record is not sufficiently developed to allow us to
make a fair evaluation of Vega’s claims of ineffective assistance of counsel; we



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10648    Document: 00515431596     Page: 2   Date Filed: 05/28/2020


                                 No. 19-10648

therefore decline to consider the claims without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Vega’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH
CIR. R. 42.2.




                                       2